DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             Election/Restrictions
Regarding applicants amendment requiring that the difunctional curable monomer is either alone or admixed with a solvent. Applicant is reminded that in the original election (7-12-2019) and response (9-12-2019) explicitly noted that the admixing difunctional curable monomer with a solvent or not admixing difunctional curable monomer with a solvent (i.e. alone) was understood to be different species. Applicant elected, without traverse, (Species Ia.) admixing difunctional curable monomer with a solvent. As such, for the purpose of examination claim 1 will be understood to encompass applicant’s original election, (Species Ia.) admixing difunctional curable monomer with a solvent.
                                                                Claim Objections
The newly amended claim set submitted on (12-14-2021) is objected to because Claim 8’s status has been changed from (Withdrawn) to (Original). Noting, that claim 8 had been withdrawn due being a different species as detailed in the original election (7-12-2019) and elected without transverse in applicant’s response (9-12-2019).  Highlighting, 
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 12-14-2021 have been fully considered but they are not persuasive. 
Applicant argues…
Schulman does not teach the newly amended limitation regarding the polymer being alone or admixed with a solvent.
Applicant argues that the references do not teach curing by solely using heat and argues that Wu teaches using electromagnetic radiation.
Regarding the amended solvent limitation and excluding the use of an initiator.  
Applicant further argues that none of the other applied references make up for the deficiency of Schulman.
This is not found to be persuasive because…
Schulman’s claim 12 states that the ceramic, metal or composite material is in the form of a slurry and is poured into the space. As such, Schulman teaches admixing the polymer with a solvent. 
While Wu does teach using electromagnetic radiation, Wu also teaches in ([0103]) that similarly, curing can also be carried out thermally. In some embodiments, thermal curing is carried out using thermal energy or heat provided by a photocuring step described herein, including thermal energy released by the photoinitiated polymerization of one or more (meth)acrylates or other ethylenically unsaturated monomers. Thermal curing KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
As noted, in the office action below, Schulman teaches in ([0039]) that a slurry or paste of a polymer or ceramic powder is mixed with a carrier formed into a coping of a multi-layered final shape of a dental restoration using a machine similar to a fused deposition modeling machine. This machine emits or sprays beads of slurries as opposed to a fused deposition modeling machine which emits liquefied thermoplastic materials. Where the carrier (fluid) is understood to act as a solvent. (Claim 12) teaches that the ceramic, metal or composite material is in the form of a slurry and is poured into the space. Highlighting, that the case law for sequential vs simulations steps may be recited, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 
This is unpersuasive because as explained above there was not found to be deficiency in Schulman.                                                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-7, 9-11 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. (US-2002/0,125,592, hereinafter Schulman), as evidenced by Sigma Aldrich (Triethylene Glycol Dimethacrylate, 2017 hereinafter Sigma Aldrich), as evidenced by Sigma Aldrich (Polyethylene Glycol Dimethacrylate, 2017 hereinafter Sigma Aldrich II), and in further view of Wu et al. (US-2017/0,260,418, hereinafter Wu)Regarding claim 1, 27 & 28
A method for indirect additive manufacturing of an object, the method comprising: 
(i) separately feeding a powder from which said object is to be manufactured and a difunctional curable monomer into an additive manufacturing device,
wherein the difunctional curable monomer is either alone or admixed with a solvent, 
(ii) dispensing selectively positioned droplets of said difunctional curable monomer, from a printhead of said additive manufacturing device, into a bed of said powder to bind particles of said powder with said difunctional curable monomer to produce a curable preform having a shape of the object to be manufactured; and 
(iii) curing said curable preform to form a crosslinked object, wherein said curing is achieved solely by heating the curable preform without exposure to high-energy electromagnetic radiation to a curing temperature of 150-220 °C: 
wherein said difunctional curable monomer has the following chemical formula:

    PNG
    media_image1.png
    177
    495
    media_image1.png
    Greyscale

wherein R1 and R2 are independently selected from hydrogen and methyl, and x is an integer from 1 to 15.
Wherein said curing is achieved solely by heating the curable preform, without exposure to ultraviolet radiation, to a curing temperature of 150-220°C.
Wherein said curing is achieved solely by heating the curable preform in an oven to a curing temperature of 150-220 °C
Schulman teaches the following:
([0010]) teaches that a three-dimensional printing is used to create a dental restoration by ink-jet printing a binder into selected areas of sequentially deposited layers of powder. Each layer is created by spreading a thin layer of powder over the surface of a powder bed. Where the binder acts as applicant’s difunctional curable monomer. 
([0039]) teaches that a slurry or paste of a polymer or ceramic powder is mixed with a carrier formed into a coping of a multi-layered final shape of a dental restoration using a machine similar to a fused deposition modeling machine. This machine emits or sprays beads of slurries as opposed to a fused deposition modeling machine which emits liquefied thermoplastic materials. Where the carrier (fluid) is understood to act as a solvent. (Claim 12) teaches that the ceramic, metal or composite material is in the form of a slurry and is poured into the space. Noting, that the case law for sequential vs simulations steps may be recited, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
([0010]) teaches that a three-dimensional printing is used to create a dental restoration by ink-jet printing a binder into selected areas of sequentially deposited layers of powder.
([0046]) teaches that the nozzle Is translated under the control of a computer system in accordance with previously sliced CAD data to trace out a three dimensional shell point by point, and layer by layer. The CAD data may be modified to provide a shell having a thickness sufficient to withstand the weight and pressure of refractory die material that will be poured into the shell for fabrication of a model or die.
([0022]) teaches that the printed material that is used to bond successive layers can be a curable or removable organic material. When a curable material is used the polymer-ceramic composite restoration results from the green body after curing is completed.
, 27a.) & 28a.) ([0017]) teaches while the layers become hardened or at least partially hardened in some applications it may be desirable that the form and its contents be heated or cured at a suitably selected temperature to further promote binding of the powder particles, ([0020]} teaches that while the process may be such as to impart a reasonable strength to the restoration which is formed, once the restoration is formed it can be further heated or cured to further enhance the binding strength of the particles. Highlighting, that the In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must. first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, Schulman discloses the claimed invention except for the temperature utilized during curing operations. It would have been obvious to one having ordinary ski! I in the art at the time the invention was made to optimize the temperature utilized during curing operations, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art One would have been motivated to optimize the temperature utilized during curing operations for the purpose 
 ([0024] & [0025]) teaches that the composite materials for use in the invention include a polymeric matrix with particulate filled components, The polymeric matrix element of the particulate-filled composites is selected from those known in the art of dental materials, including, triethylene glycol dimethacrylate (hereinafter abbreviated “TEGDMA”) & polyethylene glycol dimethacrylate (hereinafter abbreviated “PEGDMA”). Highlighting, evidenced from Sigma Aldrich and Sigma Aldrich II, wherein the chemical structure for TEGDMA is seen below:
    PNG
    media_image2.png
    145
    638
    media_image2.png
    Greyscale
and similarly structure for the PEGDMA can be seen below: 
    PNG
    media_image3.png
    210
    635
    media_image3.png
    Greyscale
Highlighting, that the image provided for PEGDMA is flipped (compared to that of applicant’s) but are understood to be equivalent structures. As seen above in the chemical structure of TEGDMA the X value is 3, where n is understood to be any integer, failing within the limitation of the claim, and the chemical structure of PEGDMA the X value is n, where n is understood to be any integer, failing within the limitation of the claim.

([0054]) teaching other examples of curable materials include, triethylene glycol dimethacrylate, ([0103]) teaches that curing can also be carried out thermally. In some embodiments, thermal curing is carried out using thermal energy or heat, provided by a photocuring step described herein, including thermal energy released by the photoinitiated polymerization of one or more (meth)acrylates or other ethylenically unsaturated monomers. Accordingly, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law regarding where, see KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Thermal curing can also be carried out by heating the ink (or an article formed from the ink) using a source of thermal energy such as an oven. As such, it is understood that ultraviolet (UV) light or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D printing apparatus that utilizes particles that are bonded together via droplets of binder such as triethylene glycol dimethacrylate of Schulman by incorporating an oven as a means for curing and polymerizing the ethylenically unsaturated moieties of the (meth)acrylates to form a poly(meth)acrylate, as taught by Wu, due to the fact it would amount to nothing more than a substitution of known equivalent. Highlighting from MPEP 2143, that the simple substitution of one known element for another to obtain predictable results allows for the case law related to KSR to be implemented. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Further comprising (iv) sintering said crosslinked object to fuse said particles of the powder to produce a robust object constructed of said powder.
Schulman teaches the following:
([0020]) teaches that the binder material may have a high binding strength as each layer is deposited so that, when all the layers have been bonded, the component formed thereby is ready for use without further processing, in other cases, it may be desirable, or necessary, to perform further processing of the restoration. For example, while the process may be such as to impart a reasonable strength to the restoration which is formed, once the restoration is formed it can be further heated or cured to further enhance the binding strength of the particles.
Regarding claim 3-7 & 29, 	
Wherein x is an integer from 1-10.
Wherein x is an integer from 2-15.
Wherein x is an integer from 2-10.
Wherein x is an integer from 3-15.
Wherein x is an integer from 3-10.
Wherein x is 4
Schulman teaches the following:
([0024] & [0025]) teaches that the composite materials for use in the invention include a polymeric matrix with particulate filled components, The polymeric matrix element of the particulate-filled composites is selected from those known in the art of dental materials, including, triethylene glycol dimethacrylate (hereinafter abbreviated “TEGDMA”) & polyethylene glycol dimethacrylate (hereinafter abbreviated “PEGDMA”). Highlighting, evidenced from Sigma Aldrich, 
    PNG
    media_image2.png
    145
    638
    media_image2.png
    Greyscale
and similarly structure for the PEGDMA can be seen below: 
    PNG
    media_image3.png
    210
    635
    media_image3.png
    Greyscale
Highlighting, that the image provided for PEGDMA is flipped (compared to that of applicant’s) but are understood to be equivalent structures.As seen above in the chemical structure of TEGDMA the X value is 3, where n is understood to be any integer, failing within the limitation of the claim, and the chemical structure of PEGDMA the X value is n, where n is understood to be any integer, failing within the limitation of the claim.
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
	
	
Regarding claim 9,
Wherein said difunctional curable monomer is admixed with a solvent
Schulman teaches the following:
([0019]} teaches that when using hinders with certain solvents, the solvents utilized can limit the type of print heads implementable. This is due to certain technologies requiring a minimum electrical conductivity. Highlighting, that solvent utilized with the hinder could also be considered a result effective variable due to its impact on the electrical conductivity.
Regarding claim 10,
Wherein said powder is sinterable.
Shulman teaches the following:
([00211) teaches that any ceramic material having strength to withstand forces in the mouth may be used herein. Examples include, but are not limited to glass-ceramic materials, glass materials, high-strength ceramic materials such as alumina, zirconia to enhance sintering, particles can be coated with silica, for example by treating with TEOS as described below.
Regarding claim 11,
Wherein said powder has a composition comprising a metal in elemental form or a metal oxide
Schulman teaches the following:
([0021]) teaches that many possible combinations of powder and binder materials can be selected in accordance with the invention. For example a metal powder can be used with a metallic binder or a ceramic, binder; and a plastic powder can be used with a solvent binder or a plastic binder, e.g., a low viscosity epoxy plastic material. Other appropriate combinations of powder and binder materials will occur to those in the art for various applications ([0028]) teaches that the particulate-filled polymeric, matrix comprises at least one filler known in the art and used in dental restorative materials amongst those listed b tin oxide, and titania.
Regarding claim 26-28,
Wherein said curing is achieved by subjecting the curable preform to a curing temperature of 180-220°C
Wherein said curing is achieved solely by heating the curable preform, without exposure to ultraviolet radiation, to a curing temperature of 150-220°C.
Wherein said curing is achieved solely by heating the curable preform in an oven to a curing temperature of 150-220°C.
Schulman teaches the following:
([0017]) teaches while the layers become hardened or at least partially hardened as each of the layers is laid down, once the desired final shaped configuration is achieved and the layering process is complete, in some applications it may be desirable that the form and its contents be heated or cured at a suitably :;elected discloses the claimed invention except for the temperature utilized during curing operations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature utilized during curing operations, since it has been held that discovering an optimum value of a result effective variable involves only routine ski in the art. One would have been motivated to optimize the temperature utilized during curing operations for the purpose a/applying heat to help fully curing the binder, and by doing so increase the strength, i.e., heat, impacts the degree of curing, which impacts the strength of the article produced, ([0020]), as disclosed by Schulman.
         Conclusion

TCI (https://www.tcichemicals.com/US/en/p/T1352, 2012) – teaches a polyethylene Glycol Dimethacrylate (n=approx. 4). 
Sigma Aldrich, (Polyethylene glycol diacrylate (PEGDA), https://www.sigmaaldrich.com/US/en/substance/polyethyleneglycoldiacrylate1234526570489, 2016) – depicts poly(ethylene glycol) dimethacrylate, a polymer that fits the structure claimed by applicant. Where X has a value of n, which is understood to be any integer.
T
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715